Citation Nr: 0113060	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to restoration of a 20 percent evaluation for 
left shoulder pain.

2.  Entitlement to restoration of a 20 percent evaluation for 
right shoulder pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1990 and from January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO reduced the evaluation of 
each shoulder from 20 percent disabling to 10 percent 
disabling.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has reviewed the claims file and has identified 
certain assistance that must be rendered to comply with the 
VCAA.  The RO is requested to ensure that all appropriate 
development is undertaken in this case.  

The veteran maintains that his shoulder pain (diagnosed by VA 
medical examination in August 1999 as arthralgia), causes 
impairment in his ability to work construction, and therefore 
should not be reduced from 20 percent to 10 percent for each 
shoulder.  

The Board notes that several lay statements from the veterans 
relatives and friends dated in January and February 2000 
describe weakness in the veteran's arms, regular pain, and 
flare-ups that can last for weeks and that, at times, 
severely impair motion.  In the case of DeLuca v. Brown, 8, 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. §§ 4.40, 4.45 
(2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  The Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000).  Id.  In this regard it is noted that 
38 C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance. A part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.45, 4.49.  In DeLuca the Court emphasized that 
a VA rating examination must adequately portray the extent of 
functional loss due to pain.

On review of the record, the Board notes that the VA 
examination report dated in August 1999 does not adequately 
portray the extent of functional disability due to pain in 
accordance with the Court's directives in DeLuca.  In viewing 
the foregoing, the Board finds that further medical 
evaluation and clarification is warranted prior to appellate 
review of the issues.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for his shoulder 
pain since August 1999.  After securing 
the necessary release, the RO should 
obtain these records for association with 
the claims folder.

3.  The RO should schedule the veteran 
for an orthopedic VA examination to 
ascertain the severity of his left and 
right shoulder disabilities.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The orthopedist must specifically and 
fully describe for the record all signs 
and symptoms associated with the service-
connected disability.  All indicated X-
ray examinations and special studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner should be asked 
to describe any pain, weakened movement, 
excess fatigability, or incoordination 
attributable to the veteran's service-
connected disability; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or upon repeated 
use of the right and left shoulders.  A 
finding of functional loss due to pain 
must be supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


